  Case 13-39906           Doc 64   Filed 01/07/19 Entered 01/07/19 10:39:16              Desc Main
                                      Document Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 13-39906
         Jennifer Jelks

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/10/2013.

         2) The plan was confirmed on 03/10/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/18/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $167,250.00.

         10) Amount of unsecured claims discharged without payment: $270,727.55.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-39906        Doc 64       Filed 01/07/19 Entered 01/07/19 10:39:16                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $198,000.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $198,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,655.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $8,541.05
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $12,196.05

Attorney fees paid and disclosed by debtor:                  $345.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid          Paid
AMERICAN INFOSOURCE              Unsecured            NA       1,485.70         1,485.70        277.76          0.00
AT&T SERVICES INC                Unsecured            NA         287.63           287.63          53.77         0.00
CHICAGO PATROLMENS FEDERAL C     Unsecured      6,008.58       3,938.59         3,938.59        736.34          0.00
CHICAGO PATROLMENS FEDERAL C     Unsecured         543.00        470.09           470.09          87.89         0.00
CITIBANK USA                     Unsecured     12,982.00            NA               NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         375.00           NA               NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         461.65           NA               NA            0.00         0.00
Comcast                          Unsecured         700.00           NA               NA            0.00         0.00
EAST BAY FUNDING                 Unsecured      3,647.89       3,648.63         3,648.63        682.13          0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         764.93           764.93        143.01          0.00
MIDLAND FUNDING                  Unsecured      1,339.79            NA               NA            0.00         0.00
NEIGHBORHOOD LENDING SERVICE     Secured              NA       1,933.89             0.00           0.00         0.00
PRA RECEIVABLES MGMT             Unsecured     13,883.31     13,883.61        13,883.61       2,595.60          0.00
RJM AQUISITIONS FUNDING          Unsecured          43.00         43.89            43.89           8.21         0.00
SELECT PORTFOLIO SVC             Unsecured     13,617.00            NA               NA            0.00         0.00
SELECT PORTFOLIO SVC             Secured      110,000.00            NA               NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC        Unsecured      1,174.00         574.21           574.21        107.35          0.00
US DEPT OF ED SALLIE MAE         Unsecured     21,338.00     22,130.89        22,130.89       4,137.47          0.00
WILMINGTON SAVINGS DBA CHRIST    Unsecured    195,198.00            NA       175,408.49      32,793.37          0.00
WILMINGTON SAVINGS DBA CHRIST    Unsecured     62,229.87            NA        74,089.75      13,851.40          0.00
WILMINGTON SAVINGS DBA CHRIST    Secured      120,350.00    293,474.60       120,000.00     120,000.00    10,329.65
WILMINGTON SAVINGS DBA CHRIST    Secured       62,229.87     74,089.75              0.00           0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-39906         Doc 64      Filed 01/07/19 Entered 01/07/19 10:39:16                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $120,000.00       $120,000.00         $10,329.65
       Mortgage Arrearage                                     $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                $0.00             $0.00              $0.00
       All Other Secured                                      $0.00             $0.00              $0.00
 TOTAL SECURED:                                         $120,000.00       $120,000.00         $10,329.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $296,726.41        $55,474.30               $0.00


Disbursements:

         Expenses of Administration                           $12,196.05
         Disbursements to Creditors                          $185,803.95

TOTAL DISBURSEMENTS :                                                                      $198,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
